
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(h)

[Letterhead of Tenet Healthcare Corporation]

March 10, 2004

Personal & Confidential

Mr. W. Randolph Smith
2908 Masters Circle
Plano, TX 75093

Dear Randy:

This letter is intended to confirm the substance of our conversation on
February 5, 2004 regarding your transition of duties and continued employment
with Tenet Healthcare Corporation ("Tenet"). Tenet acknowledges that, as a
result of its Restructure and the material change in your job duties (the
"Recent Duties Change"), for purposes of the TESPP, you could resign for "good
reason" and be entitled to the benefits accorded a "Qualifying Termination"
under the Tenet Executive Severance Protection Plan ("TESPP"). I have asked you
not to resign, however, and to assist in the Restructure until the end of the
year. As an inducement to do so, Tenet has offered the following proposal:

1.You will remain a part of the executive management team, retaining your
current title and will report to the CEO through the earliest date to occur
("Last Day Worked") of (a) December 31, 2004 or (b) the date that Tenet divests
of 27 hospital facilities. Your new duties will consist at a minimum of managing
the operations of the hospitals currently being divested from Tenet. You will
remain in your current location at Tenet Dallas.

2.Through your Last Day Worked, your base salary will remain at no less than its
current level, payable biweekly. You will continue to receive benefits,
including; health and welfare, disability, 401k, auto allowance, etc., at a
level no worse than you currently enjoy.

3.You will be eligible to participate in Tenet's Annual Incentive Plan ("AIP")
for FY 2003 on terms similar to other senior executives at your level. Also, if
you remain employed through your Last Day Worked, you will be eligible to
participate in the AIP Plan for FY 2004 on a similar basis as other executives
at your level with the target award being 70% of base pay, regardless of the
fact that your employment may have terminated prior to the date that you would
otherwise be required to remain employed pursuant to the terms of the AIP.

4.You will continue to be eligible to receive stock incentive awards through
December 31, 2004, however, any award granted in 2004 will be forfeited if you
resign your employment prior to your Last Day Worked unless such resignation is
for a "good reason" (as defined in the TESPP) other than the Recent Duties
Change.

5.You will continue as a participant in Tenet's Supplemental Executive
Retirement Plan ("SERP") through your Last Day Worked and thereafter through any
period during which you are entitled to receive salary continuation payments.

6.The Recent Duties Change entitles you to terminate your employment at any time
and for any reason. Such termination will be deemed a Qualifying Termination. In
addition, your termination of employment by Tenet at any time and for any reason
will also be deemed a Qualifying Termination. In either case, subject to signing
Tenet's standard release agreement, you will be eligible to receive all benefits
to which you are entitled under the terms of the TESPP, including salary
continuation and target bonus, for a period of two years commencing on the date
of termination.

--------------------------------------------------------------------------------



7.Because you will have reached age 55 with ten years of service before the end
of the salary continuation period under the TESPP, your status upon termination
of employment will be deemed an "Early Retirement" for purposes of SERP and you
will be eligible to receive early retirement benefits pursuant to the terms of
the SERP.

8.If you remain employed through your Last Day Worked, or if you resign from
employment by Tenet for a "good reason" (as defined in the TESPP) other than the
Recent Duties Change, even though you will not reach age 60 by the end of the
salary continuation period under the TESPP, which age is considered normal
retirement under Tenet's 2001 Stock Incentive Plan, the compensation committee
has approved treating your retirement as "normal retirement" for purposes of the
Stock Incentive Plan so that you will be entitled to retain all of your options,
and exercise them, through the last day of the term of the options.

As a condition of your continuing employment, you agree to abide by all of
Tenet's Human Resources policies, including Tenet's Fair Treatment process which
includes final and binding Arbitration as a resolution of any grievance that
results from your employment or termination of employment with Tenet.

Randy, assuming these terms are agreeable, please sign this letter indicating
your acceptance and return to me.

Sincerely,    
/s/  TREVOR FETTER      
 
 
Trevor Fetter
 
 
 
 
ACCEPTED AND AGREED TO:
 
 
/s/  W. RANDOLPH SMITH      

--------------------------------------------------------------------------------

W. Randolph Smith—President, Western Division
3/12/2004

--------------------------------------------------------------------------------



[Letterhead of Tenet Healthcare Corporation]

January 11, 2005

Personal and Confidential

Mr. W. Randolph Smith
7324 Park Lane Drive
Dallas, TX 75320

Dear Randy,

This letter is intended to confirm our understanding regarding the continuing
terms of your employment and the termination of your employment with Tenet. In
an earlier letter dated March 10, 2004, we agreed that your Last Day Worked
would be the earlier of (a) December 31, 2004 or (b) the date that Tenet divests
of 27 hospital facilities. We have now agreed to extend this date from
December 31, 2004 to March 31, 2005. The same terms and conditions outlined in
the earlier letter shall continue to apply to this extension with the following
clarification regarding two points.

First, since you remained employed through December 31, 2004, you will be
eligible to participate in Tenet's Annual Incentive Plan ("AIP") for FY 2004
based on the performance of the Divestiture Division with the target award being
70% of base pay.

Second, as set forth in the earlier letter, because you will have reached age 55
with ten years of service before the end of the salary continuation period under
the TESPP, your status upon termination of employment will be deemed an "Early
Retirement" for purposes of the SERP and you will be eligible to receive early
retirement benefits pursuant to the terms of the SERP. Please be aware that the
Compensation Committee has resolved to amend and restate the Tenet SERP
effective as of November 3, 2004 to eliminate the ability to request a lump sum
distribution with respect to all participants under the Tenet SERP.

Randy, assuming that this accurately sets forth our continued understanding,
please sign this letter and return it to me.

Sincerely,    
/s/  JOSEPH A. BOSCH      
 
 
Joe Bosch
Sr. Vice President, Human Resources
 
 
 
 
ACCEPTED AND AGREED TO:
 
 
 
 
 
/s/  W. RANDOLPH SMITH      

--------------------------------------------------------------------------------

W. Randolph Smith
 
 
1/20/2005

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------





QuickLinks


LETTER TO W. RANDOLPH SMITH
